Citation Nr: 1607459	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1952 to December 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted entitlement to service connection for PTSD and evaluated the disability as 10 percent disabling effective August 13, 2001, and 30 percent disabling effective September 19, 2008.  The Veteran filed a notice of disagreement dated in January 2010, and the VA Regional Office (RO) in St. Petersburg, Florida, issued a statement of the case dated in April 2011.  The Veteran filed a timely substantive appeal.  

By the way of a September 2011 rating decision, the RO increased the evaluation of the Veteran's PTSD to 50 percent disabling, effective August 13, 2001.  

In April 2012, the Board found that a claim for TDIU had been raised by the record and incorporated it on the appeal of the initial increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Then, the Board remanded the increased rating and TDIU claims back to the RO (via the Appeals Management Center (AMC)) for additional development. 

In the January 2016 informal hearing presentation (IHP), the Veteran's representative raised new claims of entitlement to various medical conditions, including coronary artery disease (CAD), heart disorder, diabetes mellitus, herpes, chronic obstructive pulmonary disorder (COPD), retinopathy, hypertension, and obesity, all as secondary to service-connected PTSD.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that the Veteran's representative also asserted clear and unmistakable error (CUE) in a May 2002 rating decision that denied a claim for service connection for bilateral hearing loss.  However, the May 2002 rating decision was subsumed by an April 2010 Board decision.  38 C.F.R. § 20.1104 (2015).  The finality of the 2010 Board decision has not been challenged, including by way of Board CUE motion.  See 38 C.F.R. § 20.1404(a)(2015) (laying out specific requirements for a motion for CUE in a Board decision).  Notably, a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A review of the claims folder reflects that there are outstanding records of mental health treatment from the Vet Center records.  The record only contains such treatment records dated through March 2003; however, subsequent VA treatment records show that the Veteran continued to receive treatment from the local Vet Center over the pendency of the appeal.  A remand is needed to obtain outstanding the Veteran's mental health treatment records from the Vet Center records since March 2003.  See M21-1 Part III, Subpart iii, Chapter 1, Section C (2)(b) (discussing that, as with documentation from a VA Medical Center, records from a Vet Center are considered to lie within Federal custody).  

A review of the record reveals that remand is also required to obtain outstanding VA treatment records.  VA treatment records currently of record are dated through March 2013.  Significantly, however, these records indicate that the Veteran regularly sees his treating VA psychiatrist about two to four times a year.  As such, on remand, update the claims folder with the Veteran's VA treatment records since March 2013.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611   (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

In addition, it has been three years since the Veteran's PTSD disability was last evaluated during a VA examination dated in February 2013.  Neither the Veteran nor his representative has asserted that the Veteran's condition has worsened since the last examination; however, if upon review of the additional treatment records suggest worsening, then the Veteran should be afforded a new VA psychiatric examination to evaluate the severity of his PTSD disability.

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim.  The Board is shall defer further consideration of this issue until the increased rating issue is adjudicated.

As a final matter, the Board has considered the Veteran's representative's assertion, that a remand is needed to obtain the Veteran's 1953 mental health treatment records from Martin Army Hospital. However, given that service connection has already been awarded with PTSD, the Board finds that additional action to attempt to locate such records is not necessary and further search would only be a waste of appellate resources. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records pertaining to the Veteran's treatment for an acquired psychiatric disorder dated from March 2013 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2015). 

2.  With any needed assistance from the Veteran, obtain any outstanding treatment records from the Vet Center.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2015). 

3.  Thereafter, review of the additional treatment records to determine whether the Veteran should be afforded a new VA psychiatric examination to evaluate the severity of his PTSD disability, and afford an examination if needed. 

4.  Then, adjudicate the Veteran's claim for increased rating for PTSD and his claim of entitlement to a TDIU, to include consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





